Citation Nr: 1313121	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-27 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to higher disability ratings for obstructive sleep apnea, currently evaluated as 0 percent (noncompensable) disabling effective January 31, 2009, and as 50 percent disabling effective July 31, 2009.

2.  Entitlement to service connection for a pancreatic internal secretion disorder, to include diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2005 to December 2005, and from September 2007 to January 2009; and he had 5 months 12 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that granted service connection for obstructive sleep apnea evaluated as 0 percent (noncompensable) disabling effective January 31, 2009; and denied service connection for a pancreatic internal secretion disorder.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In January 2012, the Veteran testified during a hearing before RO personnel.  In April 2012, the RO increased the disability evaluation to 50 percent for obstructive sleep apnea, effective July 31, 2009.  Because higher evaluations are available for obstructive sleep apnea both before and after July 31, 2009; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in April 2012, the RO granted service connection for benign fasciculation disorder; for residuals of rupture of proximal long head of left biceps tendon; for left shoulder rotator cuff tendonitis; for chronic lateral epicondylitis of the left elbow; and for radiculopathy of the left lower extremity (claimed as sciatica).  Those matters are no longer in appellate status, and will not be addressed by the Board.

In December 2012, the Veteran testified during a hearing before the undersigned at the RO.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for a pancreatic internal secretion disorder and had been diagnosed with diabetes mellitus, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision. 

The issue of service connection for a pancreatic internal secretion disorder, to include diabetes mellitus, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran at the December 2012 hearing, that a withdrawal of the appeal for higher disability ratings for obstructive sleep apnea is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for higher disability ratings for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluation of Obstructive Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for higher disability ratings for obstructive sleep apnea on the record at the December 2012 hearing.  The withdrawal was reduced to writing in the hearing transcript.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for higher disability ratings for obstructive sleep apnea, and the claim is dismissed.


ORDER

The appeal seeking higher disability ratings for obstructive sleep apnea is dismissed.


REMAND

Pancreatic Internal Secretion Disorder, to include Diabetes Mellitus   

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for a pancreatic internal secretion disorder, to include diabetes mellitus, is warranted on the basis that he was diagnosed and treated for a pancreatic internal secretion disorder while serving in Landstuhl, Germany.  He testified that, while serving in Germany, he was diagnosed with a pre-diabetic condition where his blood sugars were higher than normal, although not high enough for treatment.  The physician in Germany labeled the Veteran's condition as a pancreatic secretion disorder, and advised the Veteran to watch his sugars.  The Veteran also testified that he recently was diagnosed with diabetes mellitus, and contends that his current diabetes mellitus is a result of the in-service pancreatic secretion disorder.  He is competent to describe his symptoms.
  
Naval Reserves treatment records show that the Veteran underwent gallbladder surgery with multiple complications, including adult respiratory distress syndrome and pancreatitis, in 1998 with no permanent residuals.

The Board notes that service treatment records list pancreatic internal secretion disorder as a health problem at various times in 2008; and include a November 2008 notation of past medical history that was significant for diabetes, for which the Veteran was on medication.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.  

A March 2009 VA examiner noted that the Veteran was diagnosed with a pancreatic internal secretion disorder in Germany; and that the Veteran continued to use 600 milligrams of Alpha Lipuric Acid daily, which helped without side effects.  The Veteran also reported having tingling in his feet, and his blood sugars were high; he was advised to cut down on carbohydrates.  His A1C was a little above normal.  The Veteran did not follow a diet, and he exercised four times weekly.  His weight was stable, and he had no current diabetic symptoms.  The examiner concluded that, according to service treatment records, the Veteran does have a diagnosed pancreatic internal secretion disorder.

Private treatment records include a diagnosis of diabetes mellitus type 2, diet controlled, in June 2009 and in August 2009.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current pancreatic internal secretion disorder, to include diabetes mellitus, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a pancreatic internal secretion disorder, to include diabetes mellitus; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the confirmed diagnosis of a pancreatic internal secretion disorder, as noted in service treatment records in 2008; and the Veteran's credible account of continuing symptoms since then.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused, or increased the severity of (i.e., aggravated), any diagnosed pancreatic internal secretion disorder, to include diabetes mellitus, found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of pancreatic internal secretion disorder, to include diabetes mellitus, is attributable to the service-connected disabilities.   Note that service connection is in effect for obstructive sleep apnea, benign fasciculation disorder, residuals of rupture of proximal long head of left biceps tendon, left shoulder rotator cuff tendonitis, chronic lateral epicondylitis of the left elbow, T6-T7 disc protrusion and left L5-S1 neuroforaminal narrowing, degenerative disc disease C6-C7, hypertension, and radiculopathy of the left lower extremity.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


